Case 21-11342-JKS           Doc 13      Filed 04/06/21 Entered 04/06/21 18:55:29                   Desc Main
                                        Document     Page 1 of 2

Denise Carlon, Esquire
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106
(215) 627-1322
Attorneys for U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
as trustee, on behalf of the holders of the WaMu Mortgage Pass-Through Certificates, Series 2007-OA6

IN THE MATTER OF:                                           IN THE UNITED STATES
                                                            BANKRUPTCY COURT FOR THE
                                                            DISTRICT OF NEW JERSEY
Raymond A. Vasquez
                                                                            CHAPTER 13
       DEBTOR(S),                                                       CASE NO. 21-11342 JKS

                                                                     NOTICE OF OBJECTION

        I, Denise Carlon, the undersigned, Esquire For KML Law Group, P.C., attorney for Secured Creditor
U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA, as
trustee, on behalf of the holders of the WaMu Mortgage Pass-Through Certificates, Series 2007-OA6,
the holder of a Mortgage on the debtors' premises at 110 Lucht Place Secaucus, NJ 07094 hereby objects to
the confirmation of the debtors' proposed Chapter l3 Plan for the following reasons:

        1.       On March 25, 2021, Secured Creditor filed a secured proof of claim for pre-petition
arrears in the amount of $80,948.97.


        2.       Debtor's plan provides for payment in the amount of $0.00 towards the arrearage claim of
the Secured Creditor.


        3.       The Debtor's plan fails to address the Secured Creditor's claim. The loan modification is
remote and speculative. The Debtor cannot modify the loan without the consent of the Secured Creditor.
Therefore, the plan cannot be confirmed unless and until a loan modification is agreed to and approved by
the Court.


        4.       Debtor’s Plan understates the amount of the Secured Creditor’s claim by $80,948.97, and
does not provide sufficient funding to pay said claim.


        5.       Accordingly, Debtor's plan is NOT feasible, as it does not fully compensate the Secured
Creditor.


        6.       In addition, the debtor’s plan fails to comply with 11 U.S.C. 1322 and 11 U.S.C. 1325.
Case 21-11342-JKS          Doc 13    Filed 04/06/21 Entered 04/06/21 18:55:29                  Desc Main
                                     Document     Page 2 of 2


        In the event the debtors cure the aforesaid payments due outside the Chapter 13 Plan prior to the
Confirmation Hearing, the undersigned will not appear at the Confirmation Hearing and aforesaid objections
should be deemed waived.
                                                /s/Denise Carlon, Esquire
                                                Denise Carlon, Esquire
                                                Attorney for U.S. Bank NA, successor trustee to Bank of
                                                America, NA, successor in interest to LaSalle Bank NA, as
                                                trustee, on behalf of the holders of the WaMu Mortgage Pass-
                                                Through Certificates, Series 2007-OA6
Dated: April 6, 2021
